287 F.2d 559
James DENTO, Appellant,v.Eugene T. URBANIAK, Edward P. Feehan.
No. 13503.
United States Court of Appeals Third Circuit.
Argued March 10, 1961.
Decided March 17, 1961.

Appeal from the United States District Court for the District of New Jersey; Arthur S. Lane, Judge.
James Dento, pro se.
David D. Furman, Atty. Gen., Eugene T. Urbaniak, Deputy Atty. Gen., for appellee.
Before GOODRICH, McLAUGHLIN and FORMAN, Circuit Judges.
PER CURIAM.


1
This is an appeal from a judgment of the District Court for the District of New Jersey entering judgment for the defendant for failure on the part of the plaintiff to state a set of facts on which relief could be granted. After examination of the material presented on behalf of the appellant we reach the conclusion that the district judge was right.


2
The judgment will be affirmed.